18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 1 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 2 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 3 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 4 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 5 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 6 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 7 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 8 of 9
18-17303-jps   Doc 15   FILED 12/26/18   ENTERED 12/27/18 09:07:38   Page 9 of 9
